UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended October 2, 2011 or £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-31581 OPLINK COMMUNICATIONS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) No. 77-0411346 (I.R.S. Employer Identification No.) 46335 Landing Parkway, Fremont, CA 94538 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (510) 933-7200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes R No £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes RNo £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filerR Non-accelerated filer£ Smaller reporting company£ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £ No R The number of outstanding shares of the Registrant’s common stock, $0.001 par value, as of October 28, 2011, was 19,146,265. Table of Contents OPLINK COMMUNICATIONS, INC. TABLE OF CONTENTS PARTI—FINANCIAL INFORMATION Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2011 and June 30, 2011 3 Condensed Consolidated Statements of Operations for the three months ended September 30, 2011 and 2010 4 Condensed Consolidated Statements of Cash Flows for the three months ended September 30, 2011 and 2010 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 PARTII—OTHER INFORMATION Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Removed and Reserved 29 Item 5. Other Information 29 Item 6. Exhibits 30 Signature 31 Exhibit Index NOTE:The registrant’s fiscal year ends on the Sunday closest to June 30 and each of its fiscal quarters ends on the Sunday closest to the calendar quarter end. For ease of presentation, throughout this report the registrant refers to its fiscal years as ending on June 30 and to its fiscal quarters as ending on the calendar quarter end. For example, the registrant’s most recently completed fiscal year ended on Sunday, July 3, 2011 and its most recently completed fiscal quarter ended on Sunday, October 2, 2011, but throughout this report those periods will be referred to as having ended on June 30, 2011 and September 30, 2011, respectively. 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1- FINANCIAL STATEMENTS OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) (In thousands, except share and per share data) September 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net Inventories Deferred tax assets Prepaid expenses and other current assets Total current assets Property, plant and equipment, net Goodwill and intangible assets, net Deferred tax assets, non-current Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities Income tax payable 40 Other current liabilities 44 81 Total current liabilities Income tax payable Deferred tax liabilities Other non-current liabilities Total liabilities Commitments and contingencies(Note 16) Stockholders' equity: Common stock, $0.001 par value, 34,000,000 shares authorized; 19,145,288 and 20,118,319 shares issued and outstanding as of September 30, 2011 and June 30, 2011, respectively 19 20 Additional paid-in capital Treasury stock, at cost: 312,587 and 30,936 shares as of September 30, 2011 and June 30, 2011, respectively (4,945 ) (556 ) Accumulated other comprehensive income Accumulated deficit (172,504 ) (173,727 ) Total stockholders’ equity Total liabilities and stockholders' equity $ $ The condensed consolidated balance sheet at June 30, 2011 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 3 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except per share data) Three Months Ended September 30, Revenues $ $ Cost of revenues Gross profit Operating expenses: Research and development Sales and marketing General and administrative Amortization of intangible assets Net gain on sale and disposal of fixed assets (377 ) Total operating expenses Income from operations Interest and other income, net 57 Income before provision for income taxes Provision for income taxes Net income $ $ Net income per share: Basic $ $ Diluted $ $ Shares used in per share calculation: Basic Diluted The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 4 Table of Contents OPLINK COMMUNICATIONS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three Months Ended September 30, Cash flows provided by operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of intangible assets Amortization of premium on investments Net gain on saleand disposal of fixed assets (377 ) Stock-based compensation expense Deferred income taxes Changes in assets and liabilities: Accounts receivable (936 ) (4,409 ) Inventories (3,225 ) Prepayments and other assets (393 ) (299 ) Accounts payable Accrued liabilities and other liabilities Net cash provided by operating activities Cash flows used for investing activities Purchases of available-for-sale investments (38,999 ) (48,841 ) Sales and maturities of available-for-sale investments Maturities of held-to-maturity investments Proceeds from sales of property, plant and equipment 33 Purchases of property, plant and equipment (2,105 ) (2,504 ) Net cash provided by investing activities Cash flows used for financing activities Proceeds from issuance of common stock 72 Repurchases of common stock (18,489 ) (6,534 ) Tax withholdings related to net share settlements of restricted stock units (1,310 ) Net cash used for financing activities (19,727 ) (3,746 ) Effect of exchange rates on cash and cash equivalents (5 ) 32 Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ The accompanying notes are an integral part of these unaudited condensed consolidated financial statements. 5 Table of Contents OPLINK COMMUNICATIONS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1 - Description of Business Oplink Communications, Inc. (“Oplink” or the “Company”) was incorporated in California in September 1995 and was later reincorporated in Delaware in September 2000. The Company is headquartered in Fremont, California and has manufacturing, design and research and development facilities in Zhuhai, Shanghai and Wuhan, China, in Taiwan and in Woodland Hills, California. Oplink designs, manufactures and sells optical networking components and subsystems. Its products expand optical bandwidth, amplify optical signals, monitor and protect wavelength performance, redirect light signals, ensure signal connectivity and provide signal transmission and reception within an optical network. Its products enable greater and higher quality bandwidth over longer distances, which reduces network congestion and transmission cost per bit. Its products also enable optical system manufacturers to provide flexible and scalable bandwidth to support the increase of data traffic on the Internet and other public and private networks. Oplink offers its customers design, integration and optical manufacturing solutions (“OMS”) for the production and packaging of highly-integrated optical subsystems and turnkey solutions, based upon a customer’s specific product design and specifications. Oplink also offers solutions with lower levels of component integration for customers that place more value on flexibility than would be provided with turnkey solutions. Oplink’s product portfolio also includes optical transmission products that broaden the addressable markets as well as the range of solutions that Oplink can now offer its customers. Oplink’s transmission products consist of a comprehensive line of high-performance fiber optic modules, including fiber optic transmitters, receivers, transceivers, and transponders, primarily for use in metropolitan area network (“MAN”), local area network (“LAN”), and fiber-to-the-home (“FTTH”) applications. Fiber optic modules are pre-assembled components that are used to build network equipment. Oplink’s transmission products convert electronic signals into optical signals and back into electronic signals, thereby facilitating the transmission of information over fiber optic communication networks. Oplink also offers communications system equipment makers a broadened suite of precision-made, cost-effective, and reliable optical connectivity products to establish multiple-use, quick pluggable fiber links among network devices for bandwidth deployment, as well as in a test and measurement environment for a wide range of system design and service applications. Note 2 - Basis of Presentation The unaudited condensed consolidated financial statements included herein have been prepared by the Company in conformity with accounting principles generally accepted in the United States of America (“U.S.”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”). Certain information and footnote disclosures, normally included in financial statements prepared in accordance with accounting principles generally accepted in the U.S., have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, these unaudited condensed consolidated financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Company as of September 30, 2011, the results of its operations for the three-month periods ended September 30, 2011 and 2010 and its cash flows for the three-month periods ended September 30, 2011 and 2010. The results of operations for the periods presented are not necessarily indicative of those that may be expected for the full year. The condensed consolidated financial statements presented herein have been prepared by management, without audit by independent auditors who do not express an opinion thereon, and should be read in conjunction with the audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011. The June 30, 2011 condensed consolidated balance sheet data was derived from audited consolidated financial statements included in the Company’s Annual Report on Form 10-K for the fiscal year ended June 30, 2011 but does not include all disclosures required for annual periods. Certain reclassifications have been made to conform to the current period’s presentation. The Company operates and reports using a fiscal year, which ends on the Sunday closest to June 30. Interim fiscal quarters end on the Sundays closest to each calendar quarter end. For presentation purposes, the Company presents each fiscal year as if 6 Table of Contents it ended on June 30. The Company presents each of the fiscal quarters as if it ended on the last day of each calendar quarter. October 2, 2011 represents the Sunday closest to the period ended September 30, 2011. The quarters ended September 30, 2011 and 2010 consist of 13 weeks and 14 weeks, respectively. Fiscal 2012 will consist of 52 weeks, while fiscal 2011 was a 53 week period. The consolidated financial statements include the accounts of the Company and its wholly and majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. With the exception of the Company’s Optical Communication Products, Inc. (“OCP”) subsidiaries, the Company presents the financial information of its consolidated foreign operating subsidiaries in its consolidated financial statements utilizing accounts as of a date one month earlier than the accounts of its parent company, U.S. subsidiary and its non-operating non-U.S. subsidiaries to ensure timely reporting of consolidated results. The Company conducts its business within one business segment and has no organizational structure dictated by product, service lines, geography or customer type. There have been no significant changes in the Company’s significant accounting policies that were disclosed in its Annual Report on Form 10-K for the fiscal year ended June 30, 2011. Note 3 - Risks and Uncertainties There are a number of risks and uncertainties facing the Company that could have a material adverse effect on the Company’s financial condition, operating results or cash flows. These risks and uncertainties include, but are not limited to, a further and sustained downturn in the telecommunications industry or the overall economy in the United States and other parts of the world, possible further reductions in customer orders, intense competition in the Company’s target markets and potential pricing pressure that may arise from changing supply or demand conditions in the industry. In addition, the Company obtains most of its critical materials from a single or limited number of suppliers and generally does not have long-term supply contracts with them. The Company could experience discontinuation of key components, price increases and late deliveries from its suppliers. Also, substantially all of the Company’s manufacturing operations are located in China and are subject to laws and regulations of China. These and other risks and uncertainties facing the Company are described from time to time in the Company’s periodic reports filed with the SEC. Note 4 - Recent Accounting Pronouncement In September 2011, the Financial Accounting Standards Board (“FASB”) issued and amended Accounting Standards Update (“ASU”) No. 2011-08, Intangibles-Goodwill and Other (Topic 350): Testing Goodwill for Impairment, which simplifies how entities test goodwill for impairment. Previous guidance under Topic 350 required an entity to test goodwill for impairment using a two-step process on at least an annual basis. First, the fair value of a reporting unit was calculated and compared to its carrying amount, including goodwill. Second, if the fair value of a reporting unit was less than its carrying amount, the amount of impairment loss, if any, was required to be measured. Under the amendments in this update, an entity has the option to first assess qualitative factors to determine whether the existence of events or circumstances leads the entity to determine that it is more likely than not that its fair value is less than its carrying amount. If after assessing the totality of events or circumstances, an entity determines that it is not more likely than not that the fair value of the reporting unit is less than its carrying amount, then the two-step impairment test is unnecessary. If the entity concludes otherwise, then it is required to test goodwill for impairment under the two-step process. The amendments are affective for annual and interim goodwill impairment tests performed for fiscal years beginning after December 15, 2011 and early adoption is permitted. The Company does not believe that the adoption of this guidance will have a material impact on its consolidated financial positions, results of operations or cash flow. Note 5 - Net Income Per Share Basic net income per share is computed by dividing the net income by the weighted average number of shares of common stock outstanding during the period. Diluted net income per share is computed by dividing the net income for the period by the weighted average number of common and dilutive potential common shares outstanding during the period. Potentially dilutive common equivalent shares are composed of the incremental common shares issuable upon the exercise of stock options, the vesting of awards and purchases under the employee stock purchase plan. The following is a reconciliation of the numerators and denominators of the basic, diluted net income per share computations and anti-dilutive common stock equivalents excluded from the computations for the periods presented (in thousands, except per share data): 7 Table of Contents Three Months Ended September 30, Numerator: Net income $ $ Denominator: Weighted average shares outstanding – basic Effect of dilutive potential shares Weighted average shares outstanding – diluted Net income per share – basic $ $ Net income per share – diluted $ $ Anti-dilutive stock options and awards not included in net income per share calculation Note 6 - Comprehensive Income Comprehensive income is defined as the change in equity of a business enterprise during a period from transactions and other events and circumstances from non-owner sources. The components of comprehensive income consist of foreign currency translation adjustments, foreign currency transaction gains and losses from intercompany transactions and balances for which settlement is not planned or anticipated in the foreseeable future, and changes in unrealized gains and losses on investments. For presentation purposes, cumulative translation adjustment includes foreign currency transaction gains and losses from intercompany transactions and balances for which settlement is not planned or anticipated in the foreseeable future. The reconciliation of net income to comprehensive income for the three months ended September 30, 2011 and 2010 is as follows (in thousands): Three Months Ended September 30, Net income $ $ Change in cumulative translation adjustment Change in unrealized gain on investments, net (10 ) 22 Total comprehensive income $ $ The balance of accumulated other comprehensive income is as follows (in thousands): September 30, June 30, Cumulative translation adjustment $ $ Unrealized gain on investments, net 14 24 Total accumulated other comprehensive income $ $ Note 7 - Cash and Cash Equivalents The Company considers all highly liquid investments with a maturity of three months or less when purchased to be cash equivalents. The Company’s cash equivalents consist primarily of money market funds, unrestricted deposits, debt instruments of the U.S. Treasury and commercial paper. Cash includes amounts restricted for letters of credit for purchases and deposits for equipment maintenance of $0.2 million as of September 30, 2011 and June 30, 2011. Note 8 - Short-Term Investments The Company generally invests its excess cash in certificates of deposit, debt instruments of the U.S. Treasury, government agencies and corporations with strong credit ratings. Such investments are made in accordance with the Company’s investment policy, which establishes guidelines relative to diversification and maturities designed to maintain safety and liquidity. These guidelines are periodically reviewed and modified to take advantage of trends in yields and interest rates. The Company’s investments in marketable debt securitiesare classified as available-for-sale investments and reported at their fair value. Unrealized gains and losses on these securities are reported as a separate component of accumulated other comprehensive income until realized. 8 Available-for-sale investments at September 30, 2011 and June 30, 2011 were as follows (in thousands): September 30, 2011 Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Estimated Fair Value Corporate debt securities $ $ 1 $ ) $ United States treasury 30 Certificates of deposit United States government agencies (1
